                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO. 3:20-cr-86-TJC-JBT

CHRISTIAN FLETCHER


                                     ORDER

      THIS CAUSE is before the Court on Non-Parties Blue Cross Blue Shield of

Georgia, Inc. and RightChoice Managed Care, Inc.’s (collectively “Anthem”)

Motion to Modify Subpoenas and Motion for Protective Order (Doc. 317),

Defendant’s Response thereto (Doc. 319), and Anthem’s Reply (Doc. 335); Non-

Party United Healthcare, Inc.’s (“United”) Motion to Quash Defendant Christian

Fletcher’s Subpoena Duces Tecum, or in the Alternative, Motion for a Protective

Order (Doc. 318), Defendant’s Response thereto (Doc. 320), United’s Reply (Doc.

334), the Government’s Reply (Doc. 331), and Defendant’s Sur-Reply (Doc. 339);

and Non-Party, Blue Cross Blue Shield of Florida, Inc.’s (“Florida Blue”) Motion to

Quash, In-Part, Defendant, Christian Fletcher’s Subpoena Duces Tecum (Doc.

333) and Defendant’s Response thereto (Doc. 344) (collectively “Insurers’

Motions”). Upon review, the Insurers’ Motions are due to be GRANTED to the

extent stated herein.

      I.    Background

      Pursuant to the Superseding Indictment (Doc. 180), Defendant is charged
with conspiracy to commit healthcare fraud and wire fraud (Count 1), conspiracy

to commit money laundering (Count 8), and money laundering (Counts 15 & 18).

(See Doc. 180.) The Court previously entered an Order permitting Defendant to

serve subpoenas duces tecum on various non-party entities, including Anthem,

United, and Florida Blue.       (Doc. 279; see also Doc. 314.)      The subpoenas

commanded those entities to produce: “All books, papers, documents, data, or

other objects reflecting the in-network and out-of-network rates that existed

between May 2015 and February 2018.” (Doc. 279 at 2.)

      Thereafter, the Insurers’ Motions were filed. In its Motion, Anthem requested

that the Court modify its subpoenas to the extent that it be required to produce only

four categories of materials:

             1. De-identified (i.e., HIPAA-compliant) claims data from
             May 1, 2015 to February 29, 2018 for the laboratories
             identified in the Superseding Indictment (i.e., Reliance
             Labs, Pinnacle Labs, LifeBrite Labs), reflecting the
             amounts paid by the Anthem Entities for tests billed
             directly under those laboratories’ Tax Identification
             Numbers;[ ]

             2. De-identified (i.e., HIPAA-compliant) claims data from
             May 1, 2015 to February 29, 2018 for Serodynamics,
             LLC—a laboratory not identified in the Superseding
             Indictment but known to the Anthem Entities as
             performing tests that were billed to the Anthem Entities
             through Putnam County Memorial Hospital—reflecting
             the amounts paid by the Anthem Entities for tests billed
             directly under Serodynamics’ Tax Identification Number;

             3. De-identified (i.e., HIPAA-compliant) claims data from
             May 1, 2015 to February 29, 2018 for additional
             laboratories that the Defendants or Government identify
             to the Anthem Entities as having performed tests that


                                         2
             were billed to the Anthem Entities through Chestatee
             Regional Hospital or Putnam County Memorial Hospital
             that are at issue in this matter;[ ] and

             4. Out-of-network laboratory fee schedules for Missouri
             and Georgia that were in effect between May 1, 2015 and
             February 29, 2018.

(Doc. 317 at 8–9.)

      In his Response to Anthem’s Motion, Defendant argued that, in addition to

the above four categories, Anthem should be ordered to “[p]roduce de-identified

(i.e., HIPAA-compliant) claims data from May 1, 2015 to February 29, 2018 for ALL

in-network and out-of-network laboratory providers in Missouri and Georgia,

reflecting the amounts paid by Anthem” (“Fifth Category”) (Doc. 319 at 6.) Shortly

after Anthem’s Motion was filed, United filed its Motion, requesting that the Court

quash the subpoena served on it. (See Doc. 318.)

      Following Defendant’s Response to United’s Motion, the Court directed

United, Anthem, and the Government to continue to confer and to file replies

focused on specific areas identified by the Court. (See Doc. 324.) In its Reply,

United agreed to produce documents responsive to Categories 1–3 but opposed

Categories 4 and 5. 1 (Doc. 334 at 4.) In its Reply, Anthem reaffirmed its position

that it should be required to produce documents responsive only to Categories 1–




      1  Regarding the Fourth Category, United stated that it “does not maintain out-of-
network fee schedules. Instead, out-of-network reimbursements are determined on a
claim-by-claim basis depending on the terms of the individual health plan. Nevertheless,
United asserts that Category 4 seeks irrelevant and inadmissible information.” (Doc. 334
at 3 n.1.)


                                           3
4. (See Doc. 335.) Although it was not ordered to do so, Florida Blue was involved

in the meet and confer process and filed its Motion, indicating that, like Anthem, it

agreed to produce material responsive to Categories 1–4 but objected to the Fifth

Category. (Doc. 333 at 4–5.) In its Reply, the Government stated its agreement

with Anthem that the Fifth Category of documents was not relevant and need not

be produced. (See Doc. 331.) In his Sur-reply, Defendant maintains that all five

categories of material should be produced. (See Doc. 339.)

      II.    Standard

      Federal Rule of Criminal Procedure 17(c)(1) provides in relevant part:

             A subpoena may order the witness to produce any books,
             papers, documents, data, or other objects the subpoena
             designates. The court may direct the witness to produce
             the designated items in court before trial or before they
             are to be offered in evidence.

Fed. R. Crim. P. 17(c)(1).

      Rule 17(c) “was not intended to provide a means of discovery for criminal

cases . . . [instead,] its chief innovation was to expedite the trial by providing a time

and place before trial for the inspection of subpoenaed materials.” United States

v. Nixon, 418 U.S. 683, 698–99 (1974) (citations omitted). To require production

before trial, the moving party must show:

             (1) that the documents are evidentiary[ ] and relevant; (2)
             that they are not otherwise procurable reasonably in
             advance of trial by exercise of due diligence; (3) that the
             party cannot properly prepare for trial without such
             production and inspection in advance of trial and that the
             failure to obtain such inspection may tend unreasonably
             to delay the trial; and (4) that the application is made in


                                           4
              good faith and is not intended as a general ‘fishing
              expedition.’

Id. at 699–700.

       The party requesting the issuance of the subpoena “must clear three

hurdles: (1) relevancy; (2) admissibility; (3) specificity.” Id. at 700. “The ‘specificity’

and ‘relevancy’ requirements are somewhat heightened in that they require more

than the title of a document and conjecture as to its contents.” United States v.

Blake, Case No. 13-80054-CR, 2014 WL 1764679, at *4 (S.D. Fla. Mar. 25, 2014)

(quotations omitted). As the Eleventh Circuit has stated, Rule 17 “only reaches

specifically identified documents that will be admissible as evidence at trial . . . .”

United States v. Silverman, 745 F.2d 1386, 1397 (11th Cir. 1984).

      III.   Analysis

      The Insurers’ Motions are due to be granted to the extent stated herein

because the information sought in the Fifth Category falls far short of satisfying the

relevancy, admissibility, and specificity requirements of Rule 17. As previously

noted, the Fifth Category requires the Insurers to “[p]roduce de-identified (i.e.,

HIPAA-compliant) claims data from May 1, 2015 to February 29, 2018 for ALL in-

network and out-of-network laboratory providers in Missouri and Georgia,

reflecting the amounts paid by [the Insurers].” 2 (Doc. 319 at 6; Doc. 320 at 7–8;



       2The Fifth Category of information sought from Florida Blue is slightly different,
encompassing “De-identified (i.e., HIPAA-compliant) claims data from May 2015 through
February 2018 for ALL in-network and out-of-network toxicology (urine and blood)
laboratory[ ] providers in Florida, reflecting the amounts paid by Florida Blue.” (Doc. 344


                                            5
Doc. 344 at 8.) Defendant appears to argue that these materials will allow him to

confirm whether “the rates private insurers . . . paid to in-network and out-of-

network [laboratories] were so widely known that the defendants used that to their

advantage, which resulted in defrauding the private insurers.” (Doc. 319 at 4–5;

see Doc. 320 at 5; Doc. 344 at 6.) To support this request, Defendant quotes and

attaches an email he received from the Government stating, among other things,

that “[t]here is material in the discovery indicating that the insurers reimbursed lab

claims submitted by in-network rural hospitals with contracts at different, and

higher, rates than they would have reimbursed out-of network labs without

contracts.” (Docs. 319-1 & 320-1.) 3

      In its Reply, the Government contends that the Fifth Category is not relevant:

             The issue here is relevance. The proper comparison for
             evidentiary purposes is whether (or at what rates) United
             and the Anthem Entities would have reimbursed the out-
             of-network labs owned by Fletcher (Lifebrite) and
             defendants Durall (Reliance) and James Porter
             (Pinnacle) if those labs submitted claims for the testing
             services they provided directly to United and the Anthem
             Entities, versus how much the insurers reimbursed the
             rural hospitals with in-network contracts. Only evidence
             of what the defendants’ own out-of-network labs received
             is relevant to the question whether they ran their billing
             through the rural hospitals in order to benefit from the
             hospitals’ reimbursement rates. . . .

             What the insurance companies paid other in-network and


at 8) (emphasis added.) However, even with this alteration, the request does not satisfy
the relevancy, admissibility, and specificity requirements.
      3 Although inadvertently not attached as Exhibit A to his Response to Florida Blue’s
Motion, that email is in the record as indicated above. (See Doc. 333.)


                                            6
             out-of-network labs not mentioned in the Superseding
             Indictment or having any connection to this criminal case
             is not relevant or admissible.

(Doc. 331 at 5–6.)

      The Court agrees with the Government. Regarding the Fifth Category, the

subject subpoenas do not satisfy the requirements of relevancy, admissibility, and

specificity. This category pertains to payments to other labs that are not involved

in any way in this case. Defendant does not adequately articulate any sufficient

reason how this information is relevant. Rather, as argued by Anthem, it appears

Defendant is engaged in a fishing expedition in the hope of finding some material

possibly helpful to his case without being able to articulate with any specificity what

he is looking for, why he thinks it exists, and how it is relevant and admissible.

(See Docs. 319, 320, 339, 344.)        Defendant does not even explain how the

documents sought would likely show how “widely known” the other laboratories’

rates of reimbursement were. (See Doc. 319 at 4–5; Doc. 320 at 5; Doc. 344 at

6.)

      Thus, as to the Fifth Category, the subpoenas far exceed the scope of Rule

17(c), which allows for trial subpoenas to be returnable early, not for discovery

subpoenas. See United States v. Tokash, 282 F.3d 962, 971 (7th Cir. 2002) (“Rule

17(c) is not a discovery device to allow criminal defendants to blindly comb through

[ ] records in a futile effort to find a defense to a criminal charge.”); United States

v. Langford, Case No. 2:08-CR-245-LSC-PWG, 2009 WL 10672813, at *2 (N.D.

Ala. Sept. 29, 2009) (“A party may not use Rule 17(c) to gain access to a document


                                          7
in order to review it to determine whether he wants to use it as evidence; there

must be a good faith belief that the subpoenaed document will be used as evidence

and that it must be secured for that purpose.”).

       Moreover, even though Anthem has agreed to produce the documents in

the Fourth Category, United need not do so. First, United does not maintain out-

of-network fee schedules.       (See Doc. 334 at 3 n.1.)         In addition, the Fourth

Category also pertains to laboratories not involved in this case, and therefore such

documents do not satisfy the standards of relevancy, admissibility, and specificity.

Thus, United’s Motion is due to be granted as to the Fourth and Fifth Categories. 4

       Accordingly, it is ORDERED:

       1.     The Insurers’ Motions (Docs. 317, 318, 333) are GRANTED to the

extent stated herein. 5

       2.     If they have not already done so, Anthem and Florida Blue shall

provide Defendant with materials responsive to Categories 1–4 on or before

August 5, 2021.       By that same date, United shall provide Defendant with



       4Given the Court’s determination that the Fifth Category, and the Fourth Category
as to United, do not meet the relevancy, admissibility, and specificity requirements of Rule
17, the Court need not address the Insurers’ argument that the subpoenas are unduly
burdensome. However, the burdensomeness of the contested requests seems apparent,
and Defendant does not address this argument in any of his Responses or his Sur-Reply.
       5 In their Motions, Anthem and United request that the Court broaden the current
Protective Order (Doc. 172) to include their production. (Doc. 317 at 9–11; Doc. 318 at
14.) However, the Government recently indicated that it is addressing the protective order
with the Defendants and Insurers, and “anticipates that a proposed modification to the
existing protective order will be circulated shortly . . . .” (Doc. 362 at 1–2.)



                                             8
materials responsive to Categories 1–3. 6

       DONE AND ORDERED in Jacksonville, Florida on July 15, 2021.




Copies to:

Counsel of Record




       6In his Sur-reply, Defendant requests that “the Court order the government to
provide, in camera, the specific ‘statements contained in the 302s and grand jury
testimony of witnesses from Florida Blue, BCBS of Georgia, UHC, and Aetna,’” so that
the Court “will have the full evidentiary picture with which to make a ruling.” (Doc. 339 at
2.) The Court denies this request as such a review is unnecessary to resolution of the
subject Motions.



                                             9
